Title: To Benjamin Franklin from Nathaniel Falconer, 2 September 1772
From: Falconer, Nathaniel
To: Franklin, Benjamin


Dear Sir
Downes September the 2d, 1772
I am Sorrey to Trouble you with aney Triflings matters of mine but as it is uncertain that I shall Return Directly to London or go Elswhere I must beg the Favor of you to Call on mr. Samuel wharton when the Grant is made for my Right for Forty Thousand acres for which he has already Received Fifty pounds Sterling of mildreed & Roberts where his order to Trent and Trents Recpt Lays if aney more on my part is Nessarey on my part you will be So Good as to pay it your Frendly assistance in this matter will much oblige your most obident Humble Servant
Nath Falconer
 
Addressed: To / Docter Franklin / in / Craven Street / in the Strand / London
